SHARE PLEDGE AGREEMENT

 

This Share Pledge Agreement (hereinafter “this Agreement”) is entered into in
Baoding on the day of June 24 , 2009 by the following parties:

 

Party A:Baoding Shengde Paper Co. Ltd(hereafter referred to as“Pledgee”)

Address:Nanwaihuan Road, Xushui County, Hebei Province, China

 

Party B:(hereafter referred to as “Pledgor”)

 

Liu Zhenyong

ID:13062519630822311X

Address:Liuzhuang, Cuizhuang Town, Xushui County, Hebei Province

 

Zhao Shuangxi

ID:13242319640606005X

Address:Hujiaying, Liucun Town, Xushui County, Hebei Province

 

Liu Xiaodong

ID:132423197408117114

Address:#113, No 268, Chaoyang South Avenue, Xinshi District, Baoding City,
Hebei Province

 

Party C:Hebei Baoding Orient Paper Milling Co., Ltd

Address:Wuji Village, Xushui County,Hebei Province, China

 

Whereas:

 

1.

The Party A, the Pledgee, is a wholly-owned foreign enterprise registered in
Baoding the People’s Republic of China (hereinafter “PRC”)

 

2.

Party C is a enterprise registered in accordance with the laws and regulations
of PRC.

 

3.

The Pledgors, are the citizens of PRC. The Pledgors own respectively 93.26% ,
0.13% and

 

1

--------------------------------------------------------------------------------

6.61% of the equity interest in Party C

 

4.

Party A, B and C executed a “Exclusive Technology and Business Consulting
Service Agreement” (hereinafter “Exclusive Technology and Business Consulting
Service Agreement” or “Service Agreement”), Call Option Agreement, Loan
Agreement and Proxy Agreement on June 24, 2009.

 

5.

In order to ensure that Pledgors will perform their obligations under the
Service Agreement and the Pledgee can normally collect the Technology Consulting
Service Fee from Party C, the Pledgors agree to pledge all their equity interest
in Party C as a security for the performance of the obligation under Call Option
Agreement, Proxy Agreement and payment of the Technology Consulting Service Fee
under the Exclusive Technology and Business Consulting Service Agreement”As a
result of the foregoing, Party A and Party B reach this Share Pledge Agreement.

 

NOW THEREFORE, the Pledgee and the Pledgors through mutual negotiations hereby
enter into this Agreement based upon the following terms:

 

1.

Definition

 

Unless otherwise provided in this Agreement, the following terms shall have the
following meanings:

 

 

1.1

“Pledge”: refers to the full content of Article 2 hereunder.

 

 

1.2

“Equity Interest”: refers to all the equity interest in Party C legally held by
the Pledgors.

 

 

1.3

“Principal Agreement”: refers to the Exclusive Technology and Business
Consulting Service Agreement” Call Option Agreement, Loan Agreement and the
Proxy Agreement.

 

 

1.4

“Event of Default”: refers to any event in accordance with Article 7 hereunder.

 

 

1.5

“Notice of Default”: refers to the notice of default issued by the Pledgee in

 

2

--------------------------------------------------------------------------------

accordance with this Agreement.

 

2.

Pledge

 

 

2.1

The Pledgors agree to pledge their equity interest in Party C to the Pledgee as
a security for their obligations under the Principal Agreement.

 

 

2.2

The scope of Pledge under this Agreement refers to all costs(including legal
costs) , payement Party C and/or the Pledgors shall pay the Pledgee, losses,
interests, penalty, compensation, and expenses to realize the debt, and
obligations of Party C and/or the Pledgor to the Pledgee under the circumstances
that the agreement is wholy or in part invalid due to any reasons.

 

 

2.3

Pledge under this Agreement refers to the rights owned by the Pledgee, who shall
be entitled to a priority in receiving payment by the evaluation or proceeds
from the auction or sale of the equity interest pledged by the Pledgors to the
Pledgee.

 

 

2.4

Without other written consent of the Pledgee, Pledge shall take effect until the
obligations under the Principal Agreements will have been fulfilled. If Party C
or the Pledgor cannot fulfill all or part of the obligations under the Principal
Agreements at the time the term of those agreements expires, the Pledgee shall
be still entitled to the pledge under this Agreement, until all the above said
obligations has been fulfilled.

 

3.

Effectiveness and Term

 

 

3.1

The agreement is effective as of the date first set forth above.

 

 

3.2

During the term of the Pledge, the Pledgee shall be entitled to dispose of the
pledged assets in accordance with this Agreement in the event that Pledgors do
not perform their obligation under the Loan Agreement and Pledgor fails to pay
exclusive technology consulting service fee in accordance with the Exclusive
Technology and Business Consulting Service Agreement.

 

4.

Physical Possession of the Documents

 

3

--------------------------------------------------------------------------------

 

4.1

During the term of Pledge under this Agreement, the Pledgors shall deliver the
physical possession of the Name List of Shareholder of Party C to the Pledgee
within sixty days as of the date of conclusion of this Agreement.

 

 

4.2

If any information on the certificate of pledge has changed, the Pledgor and the
Pledgee shall revise the information on the certificate within 5 days as of the
date of this Agreement.

 

 

4.3

The Pledgee shall be entitled to collect the dividends for the equity interest.

 

5.

Representation and Warranty of Pledgors

 

The Pledgor represents and warrants as the following, and confirms that the
Pledgee signs and performs this Agreement depending on the following
representations and warranties:

 

5.1

The Pledgors are the legal owners of the equity interest pledged.

 

5.2

The Pledgors do not pledge the equity interest or the equity interest is not
encumbered to any other person except for the Pledgee.

 

6.

Promises of Pledgors

 

 

6.1

During the effective term of this Agreement, the Pledgors promise to the Pledgee
for its benefit that the Pledgors shall:

 

 

6.1.1

Not transfer or assign the equity interest, create or permit to create any
pledges which may have an adverse effect on the rights or benefits of the
Pledgee without prior written consent from the Pledgee;

 

 

6.1.2

Comply with and implement laws and regulations with respect to the pledge of
rights; present to the Pledgee the notices, orders or suggestions with respect
to the Pledge issued or made by the competent authority within five days upon
receiving such notices, orders or suggestions; and comply with such notices,
orders or suggestions; or object to the foregoing matters at the reasonable
request of the Pledgee or with consent from the Pledgee;

 

4

--------------------------------------------------------------------------------

 

6.1.3

Timely notify the Pledgee of any events or any received notices which may affect
the Pledgor’s equity interest or any part of its right, and any events or any
received notices which may change the Pledgor’s any warranty and obligation
under this Agreement or affect the Pledgor’s performance of its obligations
under this Agreement.

 

 

6.2

The Pledgors agree that the Pledgee’s right to the Pledge obtained from this
Agreement shall not be suspended or inhibited by any legal procedure launched by
the Pledgor or any successors of the Pledgor or any person authorized by the
Pledgor or any such other person.

 

 

6.3

The Pledgors promise to the Pledgee that in order to protect or perfect the
security for the payment of the Loan and the Service Fee, the Pledgors shall
execute in good faith and cause other parties who have interests in the pledge
to execute all the title certificates, contracts, and perform actions and
cause other parties who have interests to take action, as required by the
Pledgee; and make access to exercise the rights and authorization vested in the
Pledgee under this Agreement.

 

 

6.4

The Pledgors promise to the Pledgee that they will comply with and perform all
the guarantees, covenants, warranties, representations and conditions for the
benefits of the Pledgee. The Pledgors shall compensate all the losses suffered
by the Pledgee for the reasons that the Pledgors do not perform or fully perform
their guarantees, covenants, warranties, representations and conditions.

 

7.

Event Of Default

 

 

7.1

The following events shall be regarded as the events of default:

 

 

7.1.1

Party C, its successors and assignees fail to make full payment as scheduled
under Principal Agreement;

 

 

7.1.2

The Pledgor makes any material misleading or mistaken representations or
warranties under Article 5 and 6 herein, and/or the Pledgor breaches any
warranties under Article 5 and 6 herein;

 

 

7.1.3

The Pledgor breaches the term or condition herein;

 

5

--------------------------------------------------------------------------------

 

7.1.4

Except that in 6.1.1, the Pledgor waives the pledged equity interest or
transfers or assigns the pledged equity interest without prior written consent
from the Pledgee;

 

 

7.2

The Pledgor shall immediately give a written notice to the Pledgee if the
Pledgor is aware of or find that any event under Article 7.1 herein or any event
that may result in the foregoing events has happened or is going on.

 

 

7.3

Unless the event of default under Article 7.1 herein has been solved to the
Pledgee’s satisfaction, the Pledgee, at any time when the event of default
happens or thereafter, may give a written notice of default to the Pledgor and
require the Pledgor to immediately make full payment of the loan and the
outstanding service fees under the Service Agreement and other payables or
exercise the Pledge right in accordance with Article 8 herein.

 

8.

Exercise of the Pledge

 

 

8.1

The Pledgor shall not transfer or assign the equity interest without prior
written approval from the Pledgee prior to the full repayment of Principal
Agreements (whichever date last occurs).

 

 

8.2

The Pledgee shall give a notice of default to the Pledgor when the Pledgee
exercises the right of pledge according to 7.3 of this Agreement.

 

 

8.3

Subject to Article 8.2, the Pledgee may exercise the right of pledge at any time
when the Pledgee gives a notice of default in accordance with Article 7.3 or
thereafter.

 

 

8.4

The Pledgee is entitled to a priority in receiving payment by the evaluation
or proceeds from the auction or sale of whole or part of the equity interest
pledged herein in accordance with legal procedure until the unpaid Service Fees
under the Service Agreement, the outstanding debt and all other payables of
Pledgors under Loan Agreement are repaid.

 

 

8.5

The Pledgor shall not hinder the Pledgee from exercising the right of pledge in
accordance with this Agreement and shall give necessary assistance so that the
Pledgee could realize his Pledge.

 

6

--------------------------------------------------------------------------------

 

9.

Assignment

 

 

9.1

The Pledgor shall not donate or transfer its rights and obligations herein
without prior consent from the Pledgee.

 

 

9.2

The Pledgee may transfer or assign his all or any rights and obligations under
the Service Agreement to any individual specified by it (natural person or legal
entity) at any time. In this case, the assignee shall enjoy and undertake the
same rights and obligations herein of the Pledgee as if the assignee is a party
hereto. When the Pledgee transfers or assigns the rights and obligations under
the Service Agreement, and such transfer shall only be subject to a written
notice serviced to Pledgors, and at the request of the Pledgee, the Pledgors
shall execute the relevant agreements and/or documents with respect to such
transfer or assignment.

 

 

9.3

After the Pledgee’s change resulting from the transfer or assignment, the new
parties to the pledge shall execute a new pledge contract.

 

10.

Miscellaneous

 

 

10.1

This Agreement shall be executed in five (5) original copies in Chinese and is
hold respectively by each Party, and each original copy has the same legal
effect.

 

 

10.2

The execution, validity, interpretation, performance, amendment, termination and
the dispute resolution of this agreement are governed by the laws of PRC

 

 

10.3

The Parties shall strive to settle any dispute, conflicts, or compensation
claims arising from the interpretation or performance (including any issue
relating to the existence, validity and termination) in connection with this
Agreement through friendly consultation. In case no settlement can be reached
within thirty (30) day after one party ask for the settlement, each party can
submit such matter to China International Economic and Trade Arbitration
Commission (the “CIETAC”) in accordance with its rules. The arbitration award
shall be final and conclusive and binding upon the Parties.

 

 

10.4

Any right, power or remedy granted to a party by one term of this agreement does
not exclude the party from any right, power or remedy granted by other terms or

 

7

--------------------------------------------------------------------------------

 

 

laws and regulations. And one party’s performance of its right, power and remedy
does not exclude the party from performing other right, power and remedy.

 

 

10.5

No failure or delay by any Party in exercising any right or remedy provided by
law or under this Agreement shall impair such right or remedy or operate or be
construed as a waiver or variation of it or preclude its exercise at any
subsequent time and no single or partial exercise of any such right or remedy
shall preclude any other or further exercise of it or the exercise of any other
right or remedy.

 

 

10.6

The headings are for convenience and under no circumstances; the headings shall
affect the interpretation of the articles of the agreement.

 

 

10.7

This Agreement is severable. If any clause of this Agreement is judged as
invalid or non-enforceable according to relevant PRC Laws, such clause shall be
deemed invalid only within the applicable area of the PRC Laws, and without
affecting other clauses hereof in any way.

 

 

10.8

The Parties may amend and supply this Agreement with a written agreement. The
amendment and supplement duly executed by the Parties shall be a part of this
Agreement and shall have the same legal effect as this Agreement.

 

 

10.9

Without prior written approval of one party, the other party can not transfer,
pledge or assign any right, benefit or obligation under this agreement. Party A
can transfer, pledge or assign any right benefit or obligation under this
agreement upon notice of the other parties.

 

 

10.10

This agreement is binding to all the parties herein and their respective lawful
successors and assignees.

 

8

--------------------------------------------------------------------------------

The parties hereby sign as the following:

 

Baoding Shengde Paper Co., Ltd

(seal)

 

Signature: /s/ Liu Zhenyong               

Name:Liu Zhenyong

Legal Representative/Authorized Representative

 

Liu Zhenyong

 

Signature: /s/ Liu Zhenyong               

 

Zhao Shuangxi

 

Signature: /s/ Zhao Shuangxi             

 

Liu Xiaodong

 

Signature: /s/ Liu Xiaodong               

 

Hebei Baoding Orient Paper Milling Co., Ltd

(seal)

 

Signature: /s/ Liu Zhenyong               

Name:Liu Zhenyong

Legal Representative/Authorized Representative

 

 

9

--------------------------------------------------------------------------------

Appendix

Name List of Shareholder of Party C

 

--------------------------------------------------------------------------------

Hebei Baoding Orient Paper Milling Co., Ltd

Name List of Shareholder

[As of June 24 , 2009]

 

 

 

Shareholder

Capital Contribution (RMB)

Percentage

Certificate No

Note

Liu Zhenyong

69970000

93.26%

 

 

Zhao Shuangxi

100000

0.13%

 

 

Liu Xiaodong

4960000

6.61%

 

 

 

 

 

Seal:

 

Legal Representative:Liu Zhenyong

 

Date:June 24, 2009

 

--------------------------------------------------------------------------------